DETAILED ACTION
This Office Action is responsive to the application filed on May 22, 2020. Claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a product that does not have a physical or tangible form, namely a program. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. In the instant case, the claim covers a computer program  expressed as only code or a set of instructions “for causing a computer to function” in the manner claimed, detached from any medium. Accordingly, the claim covers an idea without physical embodiment. See MPEP 2106.03. 
Claim Objections
Claims 5-6 are objected to because of the following informalities:  “the reduction rate” appears in error for  -- a reduction rate --. 
Claim 10 is objected to because of the following informalities:  “the combustor” appears in error for  -- a combustor  --. 
Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 2, “the target output” at line renders the claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned target output of the gas turbine (claim 1, line 3); (ii) the aforementioned “predetermined target output” (claim 1, line 6); or (iii) another target output. 
As to Claim 3, “the first time” renders the claim indefinite. It is unclear if “the first time” refers to the aforementioned “predetermined first time” (claim 1, line 6); or another first time. 
As to Claim 3, “the target output” at line renders the claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned target output of the gas turbine (claim 1, line 3); (ii) the aforementioned “predetermined target output” (claim 1, line 6); or (iii) another target output. 
As to Claim 4, “the first time” and “the second time” lack sufficient antecedent basis and it is unclear what the times refer to since claim 4 depends from claim 1. The scope of the claim is unclear.
As to Claim 8, “the target output” at line renders the claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned target output of the gas turbine (claim 1, line 3); (ii) the aforementioned “predetermined target output” (claim 1, line 6); or (iii) another target output. 
In Claim 8, the term “abnormal” is a subjective and relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the relevant art would read “abnormal” with more than one reasonable interpretation. 
As to Claim 10, “fuel distribution ratio of a second nozzle of the plurality of nozzles” renders the claim indefinite. A plurality of nozzles are not previously set forth in claim, nor a first nozzle. The scope of the claim is unclear. 

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2017/0292458
“NAKAGAWA”
2014/0230449
“SAITO”
2016/0010864
“ABE”
10,920,676
“SORATO”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA in view of SAITO and ABE. 


Re Claims 1, 12, 13 NAKAGAWA teaches a control device [90, 100], including a program for causing a computer to function, and corresponding method comprising: a fuel flow rate command calculation unit (means for selecting) configured to perform a step to select and execute any of normal control of calculating a fuel flow rate command value through feedback control based on a deviation between a target output and an actual output of a gas turbine (¶¶0072, 0074, 0090-0091) and load decreasing control of calculating the fuel flow rate command value for reducing an output of the gas turbine to a predetermined target output during a predetermined first time (¶¶0072, 0074, 0090-0091); and an air suction flow rate control unit (means for performing control) configured to perform a step of control of reducing a flow rate of air flowing into a compressor of the gas turbine (Fig. 10, ¶0062) such that a fuel-air ratio settles (Figs. 10, 15, ¶¶0103-0104; where air flow is maintained constant and fuel flow decreased according to load %, fuel-air ratio settles), in parallel with the load decreasing control executed by the fuel flow rate command calculation unit (Figs. 10, 15; ¶0104). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide fuel flow rate command values and air flow rate command values in accordance with increases or decreases in %Load (%) according to the Figures of NAKAGAWA (e.g., as shown in Figures 10, 15) during an increase in load (left to right in Figs.) or during a decrease in load (right to left in Figs.). However, NAKAGAWA fails to teach the load decreasing control is performed without performing feedback control. 
	SAITO teaches a fuel flow rate command calculation unit configured to select and execute any of normal control of calculating a fuel flow rate command value through feedback control based on a deviation between a target output and an actual output of a gas turbine (¶0015) and configured to perform load decreasing control of calculating a fuel flow rate command value for reducing an output of the gas turbine to a predetermined target output during a predetermined first time without performing feedback control (Feed-forward; ¶¶0016-0017, 0085). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the load decreasing control of calculating the fuel flow rate command value for reducing the output of the gas turbine to the predetermined target output during the predetermined first time such that it is performed with feedforward control rather than feedback control as taught by SAITO to control fuel flow rate to an appropriate value corresponding to load while suppressing instability of the gas turbine output during a rapid load decrease (¶¶0016-0017). However, NAKAGAWA in view of SAITO as discussed so far fails to expressly teach the air suction flow rate control unit configured to perform the control of reducing the flow rate of air flowing into the compressor of the gas turbine such that the fuel-air ratio settles within a predetermined range. 
	ABE teaches maintaining fuel-air ratio within a stable range during changes in load (¶0072). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the air suction flow rate control unit configured to perform the control of reducing the flow rate of air flowing into the compressor of the gas turbine such that the fuel-air ratio settles within a predetermined range to avoid unstable combustion ranges of fuel-air ratio (¶¶0009, 0072). 
Re Claim 2, NAKAGAWA in view of SAITO and ABE teaches the control device according to claim 1, but as discussed so far fails to teach wherein when the load decreasing control is selected, the fuel flow rate command calculation unit changes a reduction rate, at which the fuel flow rate command value is reduced to a value corresponding to the target output, in accordance with an atmospheric air temperature.
	SAITO further teaches wherein when the load decreasing control is selected, the fuel flow rate command calculation unit derives a fuel flow rate value corresponding to target output based on atmospheric temperature (¶¶0021, 0028); deriving a different fuel flow rate value corresponding to target output in accordance with current atmospheric temperature as taught by SAITO would change a reduction rate, at which the fuel flow rate command value is reduced (¶¶0021, 0028). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the control device such that wherein when the load decreasing control is selected, the fuel flow rate command calculation unit changes a reduction rate (as a result of changing fuel flow rate command), at which the fuel flow rate command value is reduced to a value corresponding to the target output, in accordance with an atmospheric air temperature, to control fuel flow rate to an appropriate value corresponding to load while suppressing instability of the gas turbine output during a rapid load decrease (SAITO ¶¶0016-0017).
Re Claim 3, NAKAGAWA in view of SAITO and ABE teaches the control device according to claim 1. However NAKAGAWA in view of SAITO and ABE as discussed so far fails to teach wherein when the load decreasing control is selected, a difference between the first time taken until the fuel flow rate command value is reduced to a value corresponding to the target output and a second time taken until the flow rate of air flowing into the compressor is reduced to a predetermined target flow rate is equal to or smaller than a predetermined value. 
NAKAGAWA further teaches a rate fuel flow rate command value is reduced to a value corresponding to the target output is selected via a limiter (¶0072, 0077). SAITO load decrease may be rapid and in an amount corresponding to loss of load and including input into IGV opening degree calculation (¶0061, 0070). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a difference between the first time taken until the fuel flow rate command value is reduced to a value corresponding to the target output and a second time taken until the flow rate of air flowing into the compressor is reduced to a predetermined target flow rate is equal to or smaller than a predetermined value, to perform a load decrease in accordance with a predetermined time frame and loss of load. 
Re Claim 4, NAKAGAWA in view of SAITO and ABE teaches the control device according to claim 1, but fails to teach wherein the first time and the second time are within a range of two seconds to five seconds.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to operate the system of NAKAGAWA in view of SAITO and ABE wherein a first time and a second time are within a range of two seconds to five seconds, to operate over this period and/or respond to periods of lost load (SAITO ¶0061, Fig. 2). 
Re Claim 11, NAKAGAWA in view of SAITO and ABE teaches the control device of claim 1 and NAKAGAWA further teaches a gas turbine comprising: a compressor; a combustor; a turbine; and the control device according to claim 1 (Fig. 1).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA in view of SAITO and ABE as applied above, further in view of SORATO. 
Re Claims 5-7,  NAKAGAWA in view of SAITO and ABE teaches the control device according to claim 1, but as discussed so far fails to teach wherein when the load decreasing control is selected, the reduction rate of an output of the gas turbine is higher than 100% per minute, the reduction rate of an output of the gas turbine is within a range of 800% per minute to 2,000% per minute, the target output of the gas turbine is within a range of 30% to 40% of a rated output of the gas turbine.
SORATO teaches when the load decreasing control is selected a reduction rate of an output of the gas turbine is performed, and wherein a target output of the gas turbine is less than 50% down to 10% load (5:10-17, 12:8-21), suggesting within a range of 30% to 40% of a rated output of the gas turbine. Further, SAITO teaches rapid decreases in output of a gas turbine may occur by an amount corresponding to loss of load, which may due to a variety of causes including break in power transmission line or opening a breaker (¶¶0059-0061). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the control device wherein when the load decreasing control is selected, the reduction rate of an output of the gas turbine is higher than 100% per minute, the reduction rate of an output of the gas turbine is within a range of 800% per minute to 2,000% per minute, and/or the target output of the gas turbine is within a range of 30% to 40% of a rated output of the gas turbine, to respond to a corresponding loss of load (SAITO ¶¶0059-0061) and/or operate at corresponding part load (SORATA 5:10-17, 12:8-21) and since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.
Re Claim 8, NAKAGAWA in view of SAITO and ABE teaches the control device according to claim 1, but as discussed so far fails to teach the device further comprising: a fuel distribution control unit configured to execute stop control of stopping fuel supply from a first nozzle, of a plurality of nozzles provided in a combustor, provided on a side furthest upstream at a timing when the fuel flow rate command value reaches a value corresponding to the target output in a case in which abnormal combustion occurs in the combustor of the gas turbine during the load decreasing control, and to execute distribution switch control of switching a fuel supply distribution ratio between the remaining nozzles excluding the first nozzle to a distribution ratio after the stop control.
SORATA teaches a fuel distribution control unit configured to execute stop control of stopping fuel supply from a first nozzle, of a plurality of nozzles provided in a combustor, provided on a side furthest upstream (upstream end of combustor, Fig. 1) at a timing when the fuel flow rate command value reaches a value corresponding to the target output in a case in which abnormal combustion occurs in the combustor of the gas turbine during the load decreasing control, and to execute distribution switch control of switching a fuel supply distribution ratio between the remaining nozzles excluding the first nozzle to a distribution ratio after the stop control (Fig. 4, 8:35 to 9:25). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device such that it comprises a fuel distribution control unit configured to execute stop control of stopping fuel supply from a first nozzle, of a plurality of nozzles provided in a combustor, provided on a side furthest upstream at a timing when the fuel flow rate command value reaches a value corresponding to the target output in a case in which abnormal combustion occurs in the combustor of the gas turbine during the load decreasing control, and to execute distribution switch control of switching a fuel supply distribution ratio between the remaining nozzles excluding the first nozzle to a distribution ratio after the stop control, in order to improve operational flexibility by allowing control of a proper combination of combustion parameters down to part load (12:8-47). 
Re Claim 9, NAKAGAWA in view of SAITO, ABE and SORATA teaches the control device according to claim 8, but as discussed so far fails to teach wherein the fuel distribution control unit performs correction of compensating for a fuel supply amount which has dropped temporarily due to stop of fuel supply from the first nozzle regarding the fuel supply distribution ratio for the nozzles, of the remaining nozzles excluding the first nozzle, for forming a premixed flame for retaining a premixed combustion flame formed by the combustor. 
SORATA further teaches wherein the fuel distribution control unit performs correction of compensating for a fuel supply amount which has dropped temporarily due to stop of fuel supply from the first nozzle regarding the fuel supply distribution ratio for the nozzles, of the remaining nozzles excluding the first nozzle, for forming a premixed flame for retaining a premixed combustion flame formed by the combustor (Fig. 4, 5:28-46, 8:35 to 9:25).
Re Claim 10, NAKAGAWA in view of SAITO, ABE and SORATA teaches control device according to claim 1, but as discussed so far fails to teach the device further comprising: a second fuel distribution control unit configured to perform correction of a fuel distribution ratio for a second nozzle of the plurality of nozzles provided in the combustor of the gas turbine to avoid a relationship between a combustion load command value corresponding to a load at one time during the load decreasing control and the fuel distribution ratio for the second nozzle at the one time becoming a relationship having a high likelihood of occurrence of combustion vibration regarding the fuel distribution ratio for the second nozzle related to combustion vibration
SORATA teaches a second fuel distribution control unit configured to perform correction of a fuel distribution ratio for a second nozzle of the plurality of nozzles provided in the combustor of the gas turbine to avoid a relationship between a combustion load command value corresponding to a load at one time during the load decreasing control and the fuel distribution ratio for the second nozzle at the one time becoming a relationship having a high likelihood of occurrence of combustion vibration regarding the fuel distribution ratio for the second nozzle related to combustion vibration (Fig. 4, 8:35 to 9:25, 5:58 to 6:26). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device further comprising: a second fuel distribution control unit configured to perform correction of a fuel distribution ratio for a second nozzle of the plurality of nozzles provided in the combustor of the gas turbine to avoid a relationship between a combustion load command value corresponding to a load at one time during the load decreasing control and the fuel distribution ratio for the second nozzle at the one time becoming a relationship having a high likelihood of occurrence of combustion vibration regarding the fuel distribution ratio for the second nozzle related to combustion vibration (Fig. 4, 5:28-46, 8:35 to 9:25).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
December 03, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741